In action to recover damages for personal injuries sustained by respondent in an amusement device operated by appellant, order granting respondent’s motion for leave to file a notice of claim after the expiration of sixty days from the time of the alleged injury (General Municipal Law, § 50-e) reversed on the law and the facts, with $10 costs and disbursements, and the motion denied, without costs. Filing of a notice of claim was mandatory (Westchester County Playland Commission Act, § 10, as amd. by L. 1941, ch. 777, § 2) and it was not within the court’s discretion to extend the period for service in the absence of a showing of incapacity, mental or physical, or of infancy. (General Municipal Law, § 50-e, subd. 5; Matter of Franco v. City of New York, 270 App. Div. 1050.) Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.